Citation Nr: 1707505	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  04-07 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.

2.  Entitlement to an initial compensable evaluation for essential hypertension.

3.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for keloids of the left ear and neck.

4.  Entitlement to service connection for a thyroid disorder, claimed as due to radiation exposure.

5.  Entitlement to service connection for asthma.

6.  Entitlement to service connection for eczema.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder, as due to personal assault.

9.  Entitlement to service connection for diabetes mellitus, type II.

10.  Entitlement to service connection for heart disease.


REPRESENTATION

Veteran represented by:	Colin E. Kimmerly, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1977 to May 1989.This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2003, August 2009, and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2007, the Board denied the issue of entitlement to service connection for a thyroid disorder, claimed as due to radiation exposure.  The Veteran appealed the August 2007 Board decision to the United States Court of Appeals for Veterans Claims (Court).  On July 30, 2009, a memorandum decision set aside the August 2007 Board decision and remanded the issue to the Board.  In March 2010 and March 2012, the Board remanded the issue pursuant to the memorandum decision and the case has been returned to the Board for appellate review.

In March 2012, the Board reopened the issues of entitlement to service connection for asthma and eczema, and remanded the issues of entitlement to an initial compensable evaluation for essential hypertension, whether new and material evidence was submitted to reopen a claim of entitlement to service connection for keloids of the left ear and neck, and service connection for asthma, eczema, an acquired psychiatric disability, diabetes mellitus, type II, and heart disease for additional evidentiary development.  


REMAND

The issue of entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) was denied in the September 2013 VA rating decision.  The Veteran submitted a timely notice of disagreement in November 2013 and a July 2015 statement of the case was issued by the RO.  In August 2015, the Veteran's attorney submitted a cover letter noting the Veteran's request for a videoconference hearing before the Board and enclosed a timely substantive appeal, VA Form 9, signed by the Veteran with the notation that she did not want a Board hearing.  In an August 2016 letter, the Veteran and her attorney were requested to clarify whether a Board hearing was still requested.  

As of this date, no response has been received by the Veteran or her attorney clarifying the hearing request.  The issue of entitlement to a TDIU was certified to the Board on August 31, 2016 and the VA Form 8 (Certification of Appeal) noted a hearing was requested.  Moreover, the Veteran and her attorney were notified in a September 2016 letter that the case certified to the Board and "if [she] requested a . . . Video conference hearing before a Board Veterans Law Judge, the Board will not be able to take any action on [her] appeal until [her] hearing is held."

Accordingly, the case is remanded for the following action:

The RO must clarify whether the Veteran wishes a hearing before the Board with regard to the issues on appeal, to include a TDIU.  If the Veteran indicates that she wishes a hearing before the Board, the RO must take appropriate steps to schedule the Veteran for a videoconference hearing before the Board in accordance with her request.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file must be returned to the Board in accordance with appellate procedures.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

